DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 11/05/2021. Claims 1, 3, 6, 7, 9, 11, 14, 15, 17, 19, and 20 have been amended. Claims 4, and 12 have been canceled. Claims 1-3, 5-11, and 13-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 11/05/2021, with respect to the rejections of claims 4, 6, 7, 12, 14, 15, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.
Applicant’s arguments, see pages 7-8, filed 11/05/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to a reference being used in the current rejection.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Claims 1, 9, and 17 each recites the limitation “signature less JavaScript (JS) obfuscation detection”. It should read “a signature less JavaScript (JS) obfuscation detection”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 17 each recites the limitation “wherein heuristics include a presence of any of a JS function and a domain in the de-obfuscated JS content not present in the obfuscated JS content.” In this regard, the limitation “heuristics” is first recited in the “wherein” clause. Thus, it is unclear as to what relationship exists between the “heuristics” and other previously recited limitation (e.g., “analyzing the response”, or “signature less JavaScript (JS) detection”). In other words, does the “signature less JavaScript (JS) detection” utilize the “heuristics” as in claim 3? 
Claims 1, 9, and 17 each recites the limitation “the de-obfuscated JS content.” There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 9, and 17 each recites the limitation “the obfuscated JS content.” There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 11, and 20 each recites the limitation “the JS obfuscation detection.” There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5-8 are rejected under 112(b) as being dependent from the rejected claim 1; claims 10 and 13-16 are rejected under 112(b) as being dependent from the rejected claim 9; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0065613 A1; hereinafter, “Cho” ) in view of Trevelyan (US 2013/0219281 A1; hereinafter, “Trevelyan”), and further in view of Malik et al. (US9,690,936 B1; hereinafter, “Malik”) and Johnson et al. (US2010/0313271 A1; hereinafter, “Johnson”).


Regarding claim 1:
Cho teaches:
A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming a server (para. [0107]: A method of detecting malicious code based on the Web according to at least one embodiment of the present invention may be implemented in the form of program instructions that can be executed by a variety of computer means, and may be stored in a computer-readable storage medium) to performs steps of:
(para. [0040]: The URL collection unit 210 collects and stores the URL information of at least one web server. The system 200 for detecting malicious code based on the Web may access a website using link information, such as a URL; para. [0041]: The data crawling unit 220 crawls and stores contents data present in a website based on the URL information stored in the URL collection unit 210. --- Note that crawls contents data present in a website based on the URL information stored in the URL collection unit 210 teaches receiving a list of web site; here, the URL information of at least one web server stored in the URL collection unit 210 teaches a list of web sites);
... browsing to each web site in the list (para. [0041]: The data crawling unit 220 crawls and stores contents data present in a website based on the URL information stored in the URL collection unit 210; para. [0042]: In this case, the system 200 for detecting malicious code based on the Web may access a webpage using an IE component module, which enables results, equivalent to those in the case of access using a web browser, to be collected. --- Note that crawls contents data present in a website based on the URL information stored in the URL collection unit 210 and access a webpage teaches browsing to each web site in the list);
receiving a response based on the browsing (para. [0041]: The data crawling unit 220 crawls and stores contents data present in a website based on the URL information stored in the URL collection unit 210; para. [0044]: The data crawling unit 220 accesses the Web using not only the source code (HTML) of a website but also the IE component module, thereby also crawling and storing additionally collected data, such as an image, encoding JavaScript, and a style sheet. --- Note that stores contents data present in a website teaches receiving a response based on the browsing); and
analyzing the response to classify each web site as malicious or not based on a plurality of techniques including … JavaScript (JS) obfuscation detection based on de-obfuscation … (para. [0090]: As described above, the method of detecting malicious code based on the Web according to the present invention may verify not only a document inside the website A 610 but also the security of other websites 620 to 640 linked by the document; para. [0111]: The present invention has the advantage of enabling IE-level analysis via not only simple analysis related to HTML but also the analysis of various types of contents, such as an image, encoding JavaScript, a style sheet, etc; para. [0092]: Referring to FIG. 7, the method of detecting malicious code based on the Web according to the embodiment of the present invention may have the basic function of detecting a script (an external linker) intended for inducement to re-direction to a malicious code homepage using a web document external tag and alerting a user to the script as malicious code. In this case, even when a linker outside a web document is obfuscated or encoded, the linker is detected by decryption or decoding and is then filtered out. Since well-known method are used as encoding and decoding methods used in this case, the encoding and decoding methods do not fall within the important range of the present invention, and a detailed description thereof is omitted. --- Note that analysis via not only simple analysis related to HTML but also the analysis of various types of contents, such as encoding JavaScript teaches analyzing the response to classify each web site as malicious or not based on a plurality of techniques including JavaScript (JS) obfuscation detection; verify not only a document inside the website A 610 but also the security of websites 620 teaches classify each web site as malicious or not; the analysis of various types of contents such as encoding JavaScript (i.e., obfuscated) teaches analyzing JavaScript (JS) obfuscation detection; and the linker (i.e., script) is detected by decryption or decoding corresponding to based on de-obfuscation).
Cho is silent about:
anonymously browsing to each web site …;
…

Trevelyan teaches:
anonymously browsing to each web site … (para. [0011]: According to a first aspect of the invention, there is provided a processor engine for improving at least one identified website's profile. The processor engine comprises at least one processor arranged to: select and load at least one target list comprising at least one website whose profile is to be improved; create an Internet connection; and open a web browser and access at least one website from the loaded at least one target list. The at least one processor is further arranged to: navigate automatically through each of the at least one accessed website(s) for a period of time; close the web browser and the anonymous Internet connection; and repeat a number of times the open, navigate automatically at least one from a group comprising the same website, a different website from the target list and close of the web browser; para. [0016]: According to an optional feature, the at least one processor may be arranged to create a connection to the Internet that is anonymous and substantially unique (noting that it is ‘substantially unique’ as there is a finite amount of IP addresses available). In this manner, the Internet search engine may not be able to recognise the originating (source) IP address and may only be able to see the IP address provided by the anonymous web proxy application. --- Note that create a connection to the Internet that is anonymous teaches anonymously browsing to each web site).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s system by enhancing Cho’s system to access the website anonymously, as taught by Trevelyan, in order that no footprint from a single IP address is left.

Cho in view of Trevelyan is silent about:
analyzing … signature less … detection … based on de-obfuscation, wherein heuristics include a presence of any of a JS function and a domain in the de-obfuscated JS content not present in the obfuscated JS content.
Malik teaches:
analyzing … based on de-obfuscation (claim 1: responsive to determining that the content of the object is obfuscated, … the emulator being configured to produce a de-obfuscated representation of the content … and send the de-obfuscated representation of the content to the post-processor, determining, in the post-processor, whether the de-obfuscated representation of the content from the emulator is suspicious. --- it is noted that determining whether the de-obfuscated representation of the content from the emulator is suspicious, which teaches analyzing obfuscation detection based on de-obfuscation), wherein heuristics include a presence of any of a JS function and a domain in the de-obfuscated JS content not present in the obfuscated JS content (Col. 11: Subsequently, … the post-processing malware check logic 270 may conduct a secondary static analysis in which content within objects associated with the de-obfuscated object (e.g., code associated with one or more embedded objects within the object that is accessible after emulating the object) is compared to the malware identifiers; Col. 7: In general, the static analysis engine 170 performs static analysis on an object to determine whether it may include exploits, vulnerable functions, and/or malicious patterns; Col. 1 : For instance, exploits that are located in an obfuscated object may be hidden from detection by the malware detection system. As an illustrative example, an exploit may be placed within an executable object whose contents have been obfuscated, and carried into an electronic device undetected by conventional malware detection software, such as antivirus programs (e.g. an exploit inserted into an object's JavaScript and the contents obfuscated to hide malicious code patterns). --- it is noted that content associated with the de-obfuscated object is compared to the malware identifiers teaches heuristics; content within objects (e.g., vulnerable functions) associated with the de-obfuscated object teaches a presence of a JS function in the de-obfuscated content; an obfuscated object may be hidden from detection teaches a function not present in the obfuscated JS content; Further noted that the limitation “not present in the obfuscated JS content” is interpreted as hidden in the obfuscated JS content). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Trevelyan’s system by enhancing Cho in view of Trevelyan’s system to analyze an obfuscated content based on de-obfuscation, as taught by Malik, in order to identify suspicious characteristics in the de-obfuscated content.
The motivation is to prevent exploits that are located in an obfuscated object from being hidden from detection by the malware detection system. 
Cho in view of Trevelyan and Malik is silent about:
… signature less … detection ….
Johnson teaches: 
… signature less … detection …. (para. [0034]: Signature-based malware detection involves searching for known malicious patterns and executable code. Signature-less malware detection uses heuristic approaches by looking for known malicious code, or slight variations of such codes.)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Trevelyan and Malik’s system by enhancing Cho in view of Trevelyan and Malik’s system to analyze an obfuscated content based on a signature less detection, as taught by Johnson, in order to detect unknown attacks, and modified web attacks from the obfuscated content.


Regarding claim 2:
Cho in view of Trevelyan, Malik and Johnson teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the computer-readable code stored is further configured to program the server to performs steps of …
Cho further teaches:
… providing a blacklist … classified as malicious (para. [0047]: the malicious pattern database 230 databases and stores not only the information of previously known malicious code but also the information of the same type of malicious code whose pattern is similar to that of the previously known malicious code. --- Note that stores the information of previously known malicious code teaches providing a blacklist classified as malicious).
Cho in view of Trevelyan is silent about:
… a blacklist of web sites …
Malik teaches: 
… a blacklist of web sites … (Col. 3: The rules checker determines whether detected characteristics of the content violate one or more rules such as, for example, access control rules or rules with respect to blacklisted or whitelisted addresses. --- It is noted that blacklisted addresses teaches a blacklist of web sites classified as malicious).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Trevelyan’s system by enhancing Cho in view of Trevelyan’s system to provide blacklist of websites, as taught by Malik, in order to determine if any websites or links are malicious by comparing them against blacklists.


Regarding claim 3:
Cho in view of Trevelyan, Malik and Johnson teaches:
The non-transitory computer-readable storage medium of claim 1. 
Cho teaches:
wherein the JS obfuscation detection is performed by de-obfuscating JS content … (para. [0092]: In this case, even when a linker outside a web document is obfuscated or encoded, the linker is detected by decryption or decoding and is then filtered out. --- Note that the linker is detected by decoding, which corresponds to the JS obfuscation detection is performed by de-formatting JS content).
Cho teaches:
… performed by de-obfuscating … content and utilizing the heuristics to determine if the de-obfuscated JS content is malicious.
Malik teaches: US9690936B1
	… performed by de-obfuscating … content (claim 1: responsive to determining that the content of the object is obfuscated, … the emulator being configured to produce a de-obfuscated representation of the content … and send the de-obfuscated representation of the content to the post-processor, determining, in the post-processor, whether the de-obfuscated representation of the content from the emulator is suspicious. --- it is noted that when the content is obfuscated, the emulator produces a de-obfuscated representation of the content, which teaches the obfuscation detection is performed by de-obfuscating content) and utilizing heuristics to determine if the de-obfuscated JS content is malicious (Col. 11: Subsequently, … the post-processing malware check logic 270 may conduct a secondary static analysis in which content within objects associated with the de-obfuscated object (e.g., code associated with one or more embedded objects within the object that is accessible after emulating the object) is compared to the malware identifiers. --- it is noted that the de-obfuscated object is compared to the malware identifiers, which teaches utilizing heuristics to determine if the de-obfuscated JS content is malicious).
	The motivation for claim 1 is applicable for claim 3.

Regarding claim 5:
Cho in view of Trevelyan, Malik and Johnson teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the plurality of techniques further includes …
Cho teaches:
detection of hidden Inline Frames in the response (para. [0094]: Furthermore, in this case, the method of detecting malicious code based on the Web according to the embodiment of the present invention may detect a shellcode intended for inducement to hidden malicious code by detecting code packaged by a specific packer; para. [0095]: In this case, three types of events that are detected may include a tag event using a script, an iframe tag or the like, a link event using a tag, and an exploit-related event that executes actual malicious code. --- Note that detect a shellcode intended for inducement to hidden malicious code and detected may include an iframe tag teaches detection of hidden Inline Frames in the response).

Regarding claim 6:
Cho in view of Trevelyan, Malik and Johnson teaches:
The non-transitory computer-readable storage medium of claim 1, wherein the computer-readable code stored is further configured to program the server to performs steps of …
Cho is silent about:
creating the list of web sites periodically based on a plurality of factors.
Trevelyan teaches:
creating the list of web sites periodically based on a plurality of factors (para. [0035]: The at least one processor in a processor engine may enable a user to specify a number of websites to visit and navigate. In subsequently accessing these websites, statistics from the website may be provided to search and, thus, the website(s) page ranking on the Internet search engine may be affected. In some examples of the present invention, the at least one processor in a processor engine may be arranged to access the website and automatically navigate around the website for a period of time, in order to register ‘sufficient’ activity/interest in the web-site according to any Internet search engine rules, before the program exits. The at least one processor in a processor engine may then select a new IP address, for example from a different country and perhaps using a different browser or a different language and repeats the process Para. [0071]: In 442, a user or subscriber may be provided with an opportunity to enter one or more website(s) and/or a target list that is to be promoted. In 445, the program loads a target list of one or more website(s) that are to be promoted. Thereafter, in 455, the Internet web browser reads the target list provided in 445 and accesses one or more of the identified websites. In 457, the program automatically navigates around the identified website for a period of time, which in some examples may be pre-defined or random. --- Note that a user or subscriber may be provided with an opportunity to enter one or more website(s) and/or a target list that is to be promoted teaches creating the list of web sites periodically; select a new IP address, for example from a different country or a different language teaches based on a plurality of factors).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s system by enhancing Cho’s system to specify a number of websites to visit based on a new IP address, for example from a different 
The motivation is to protect the system from dramatically changed malicious network attacks by visiting suspicious websites to detect the malicious code in advance. 

Regarding claim 7:
Cho in view of Trevelyan, Malik and Johnson teaches:
The non-transitory computer-readable storage medium of claim 6.
Cho is silent about:
wherein the plurality of factors include any of newly registered domains, suspicious domains flagged by heuristic signatures, unclassified domains in a network security system, country-specific domains, and a targeted scan based on Content Management System (CMS).
Trevelyan teaches:
wherein the plurality of factors include any of newly registered domains, suspicious domains flagged by heuristic signatures, unclassified domains in a network security system, country-specific domains, and a targeted scan based on Content Management System (CMS) (para. [0035]: The at least one processor in a processor engine may enable a user to specify a number of websites to visit and navigate. In subsequently accessing these websites, statistics from the website may be provided to search and, thus, the website(s) page ranking on the Internet search engine may be affected. In some examples of the present invention, the at least one processor in a processor engine may be arranged to access the website and automatically navigate around the website for a period of time, in order to register ‘sufficient’ activity/interest in the web-site according to any Internet search engine rules, before the program exits. The at least one processor in a processor engine may then select a new IP address, for example from a different country and perhaps using a different browser or a different language and repeats the process. --- Note that a new IP address teaches newly registered domains).
The motivation for claim 6 is applicable for claim 7. 

Regarding claim 9:
Claim 9 recites a server which corresponds to a non-transitory computer-readable storage medium of claim 1, and additionally contains: 
	a network interface communicatively coupled to a network;
a processor communicatively coupled to the network interface; and
memory storing computer-executable instructions.
However, Trevelyan teaches:
	a network interface communicatively coupled to a network (para. [0084]: Communications interface 524 can be used to allow software and data to be transferred between computing system 500 and external devices.);
a processor communicatively coupled to the network interface (para. [0080]: processor 504 is connected to a bus 502 or other communications medium.); and
memory storing computer-executable instructions (para. [0081]: Computing system 500 may likewise include a read only memory (ROM) or other static storage device coupled to bus 502 for storing static information and instructions for processor 504.).
Therefore, claim 9 is rejected by applying the same rationale used to reject claim 1 above and the reason stated above.

Regarding claim 10:
Claim 10 recites the server which corresponds to the non-transitory computer-readable storage medium of claim 2, and contains no additional limitation. Therefore, claim 10 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 11:
Claim 11 recites the server which corresponds to the non-transitory computer-readable storage medium of claim 3, and contains no additional limitation. Therefore, claim 11 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 13:
Claim 13 recites the server which corresponds to the non-transitory computer-readable storage medium of claim 5, and contains no additional limitation. Therefore, claim 13 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 14:
Claim 14 recites the server which corresponds to the non-transitory computer-readable storage medium of claim 6, and contains no additional limitation. Therefore, claim 14 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 15:
Claim 15 recites the server which corresponds to the non-transitory computer-readable storage medium of claim 7, and contains no additional limitation. Therefore, claim 15 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 17:
Claim 17 recites a method which corresponds to a non-transitory computer-readable storage medium of claim 1, and contains no additional limitation. Therefore, claim 17 is rejected by applying the same rationale used to reject claim 1 above.


Regarding claim 18:
Claim 18 recites the method which corresponds to the non-transitory computer-readable storage medium of claim 2, and contains no additional limitation. Therefore, claim 18 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 19:
Claim 19 recites the method which corresponds to the non-transitory computer-readable storage medium of claim 6, and contains no additional limitation. Therefore, claim 19 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 20:
Claim 20 recites the method which corresponds to the non-transitory computer-readable storage medium of claim 3, and contains no additional limitation. Therefore, claim 20 is rejected by applying the same rationale used to reject claim 3 above.


Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0065613 A1; hereinafter, “Cho” ) in view of Trevelyan (US 2013/0219281 A1; hereinafter, “Trevelyan”), and further in view of Malik et al. (US9,690,936 B1; hereinafter, “Malik”), Johnson et al. (US2010/0313271 A1; hereinafter, “Johnson”) and Haynes (US 2013/0117459 A1; hereinafter, “Haynes”).

Regarding claim 8:
Cho in view of Trevelyan teaches:
The non-transitory computer-readable storage medium of claim 1.
Cho is silent about:

Haynes, in the same field of endeavor, teaches:
wherein the anonymously browsing utilizes a Virtual Private Network (VPN) to obscure the server (para. [0004]: Additional advantages are provided by using VPN routers, in part because they provide visible internet protocol (IP) addresses based on a home server ID as opposed to individual machine IP addresses or personal IDs. This type of addressing arrangement can facilitate a variety of VPN applications, including anonymous web browsing, firewall protection from malicious network attacks, additional protection from personal data theft, etc.).
	The motivation for claim 1 is applicable for claim 8.

Regarding claim 16:
Claim 16 recites the server which corresponds to the non-transitory computer-readable storage medium of claim 8, and contains no additional limitation. Therefore, claim 16 is rejected by applying the same rationale used to reject claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banerjee et al. (US10,148,681 B2) discloses a computer implemented method, comprises receiving a first input, the first input including a universal resource locator (URL) for a webpage. A second input is received, the second input including feedback information related to Hunting the Red Fox Online: Understanding and Detection of Mass Redirect-Script Injections”, 2014 IEEE Symposium on Security and Privacy, pp. 1-18) discloses that the original code was extensively obfuscated, and after de-obfuscation, a script including a single JS API document.write is found.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664                 

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491